            Case 1:21-cv-06078-JPC Document 6 Filed 09/09/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FRANKIE MONEGRO,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21 Civ. 06078 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
OLIPOP, INC.,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff Frankie Monegro filed the Complaint in this action on July 15, 2021. (Dkt. 1.)

Defendant Olipop, Inc was served with the Complaint on July 28, 2021, making its answer due by

August 18, 2021. (Dkt. 5.) To date, the Defendant has not appeared in this action nor answered

the Complaint.

        It is hereby ORDERED that no later than October 8, 2021, Plaintiff shall move for default

judgment as to Defendants, in accordance with Local Civil Rule 55.2 and 3.D of the Court’s

Individual Rules and Practices for Civil Cases, or show cause why this case should not be dismissed

for failure to prosecute. Pursuant to this Court’s Individual Rules, Plaintiff must serve its motion

for default judgment and supporting paperwork on Defendants by two business days after its filing,

and must file an Affidavit of Service on ECF by two business days after service. Defendants shall

file any opposition to the motion for default judgment no later than October 22, 2021. Plaintiff

shall file any reply no later than October 29, 2021. Plaintiff shall obtain a certificate of default

before moving for default judgment.

        It is further ORDERED that Defendants appear and show cause at a hearing before this

Court on November 17, 2021, at 10:30 a.m., why an order should not be issued granting a default
          Case 1:21-cv-06078-JPC Document 6 Filed 09/09/21 Page 2 of 2


judgment against Defendants. That hearing shall take place telephonically. At the scheduled time,

counsel for all parties should call (866) 434-5269, access code 9176261. In the event that

Defendants do not appear, Plaintiff’s counsel should be prepared to discuss any communications

with Defendants or representatives for Defendants regarding their litigation and any intent to

challenge the suit, including discussions about the alleged illegal conduct prior to the filing of the

lawsuit; how Defendants were served with the Summons and Complaint and this Order; why

Plaintiffs’ counsel is confident that Defendants have been served with those documents and have

notice of the hearing; and the method for calculating damages. In the event that Defendants appear

in this case and oppose the motion for default judgment prior to the scheduled court appearance on

November 17, 2021, that court appearance shall also serve as an Initial Case Management

Conference pursuant to 5.B of the Court’s Individual Rules and Practices in Civil Cases.

       It is further ORDERED that Plaintiff serve Defendant via overnight courier with a copy of

this Order within one week of the date of this Order. Within two business days of service, Plaintiff

must file proof of such service on the docket.

       SO ORDERED.

Dated: September 9, 2021                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
